Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 29, 2019

The Court of Appeals hereby passes the following order:

A19D0463. TORAY DONTEZ PORTER v. THE STATE.

      On March 26, 2019, the trial court issued an order dismissing Toray Dontez
Porter’s extraordinary motion for out-of-time appeal. On April 30, 2019, Porter filed
this application for discretionary review of the trial court’s order.1 We lack
jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Because this application was filed 35 days after entry of the order Porter seeks
to appeal, it is untimely, and we lack jurisdiction to consider it. Accordingly, the
application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/29/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
        Porter attempted to file his application earlier, but it was returned because he
did not provide a copy of the order he sought to appeal as required by OCGA § 5-6-
35 (c).